Citation Nr: 1043207	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  09-11 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.	Entitlement to service connection for erectile dysfunction.

2.	Entitlement to service connection for hypertension.

3.	Entitlement to service connection for idiopathic 
cardiomyopathy.

4.	Entitlement to service connection for refractive error, 
claimed as left eye condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to March 
1970.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of September 2007 by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).  

A hearing before the undersigned Acting Veterans Law Judge was 
held via videoconference in August 2010.  The hearing transcript 
has been associated with the claims file. 

The issues of entitlement to service connection for hypertension, 
idiopathic cardiomyopathy, and refractive error claimed as left 
eye condition are
 addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

In August 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran of his 
desire to withdraw the appeal pertaining to the evaluation of his 
claim for entitlement to service connection for erectile 
dysfunction.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  A Substantive Appeal may be 
withdrawn in writing or on the record at a hearing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

During the Veteran's August 2010 Board hearing before the 
undersigned Acting Veteran's Law Judge, the Veteran indicated 
that he was not diagnosed with erectile dysfunction but assumed 
it was associated with a current prostate condition.   Therefore, 
the Veteran's representative stated this issue would be 
withdrawn.
  
Hence, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review that issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection 
for erectile dysfunction is dismissed.





REMAND

Additional development is needed prior to further disposition of 
the claims currently on appeal.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, to 
establish service connection, a veteran must show evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the present 
disability.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. § 3.303; 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303. 
 
In addition, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to make 
a decision on the claim.  An examination or opinion is necessary 
to make a decision on a claim if (1) the record contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (2) the evidence 
establishes that an event, injury, or disease occurred during 
service, or that certain diseases manifested during the 
applicable presumptive period; and (3) the evidence indicates 
that the disability or symptoms may be associated with the 
claimant's active service, but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The third element above establishes a low threshold, requiring 
only that the evidence "indicate" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006) 
(pointing to, as examples of such evidence, medical evidence that 
is too equivocal to support a decision on the merits, and 
credible evidence of continuity of symptomatology).

Hypertension

At the August 2010 Board hearing the Veteran testified he was 
diagnosed with high blood pressure during active duty. The 
Veteran has claimed on numerous occasions that he was treated for 
hypertension during service.
 
According to the in-service treatment records in October 1968 the 
Veteran was treated for chest pain and dyspnea on exertion.  The 
record noted the Veteran stated that a year prior he had 
"attempted to give blood, he was told he had high blood 
pressure.  However there has been no other documented 
hypertension in this man's history."  The Veteran blood pressure 
was measured at 130/80.  The Veteran's report of medical history 
at separation in February 1970 noted the Veteran replied "yes" 
to whether he ever had or still has high or low blood pressure. 

The Veteran's post-service treatment records indicate the Veteran 
has been receiving treatment for hypertension.  A December 2006 
treatment record from the Louisiana State University Health 
Sciences Center reported the Veteran had high blood pressure and 
was diagnosed with hypertension. 
 
A May 2007 letter from Dr. P. A. L., the Veteran's private 
optometrist, stated the Veteran was being treated with Lisinopril 
for high blood pressure for the past four years.  

The Board notes the Veteran has not been afforded a VA 
examination for his claim of hypertension.  Given the current 
diagnosis and treatment for hypertension, the in-service 
treatment records of possible high blood pressure, and the 
Veteran's lay statements, it is the Board's opinion that further 
development of the case is necessary in order to give the Veteran 
every consideration with respect to the present appeal.  

The RO should afford the Veteran a VA examination to determine 
whether it is as likely as not that the Veteran's current 
diagnosis of hypertension is related to his military service. 

Idiopathic Cardiomyopathy

The Veteran testified at the August 2010 hearing that he was 
hospitalized for a heart condition diagnosed as cardiomyopathy 
and underwent a heart catherization during service. 

In-service treatment records report the Veteran was diagnosed 
with idiopathic myocardopathy, possibly alcoholic in origin, in 
September 1968 and was admitted to the hospital.  The Veteran's 
separation examination in February 1970 noted the Veteran 
underwent a heart catheterization in November 1968 and there were 
no residuals or abnormal findings following the procedure at 
separation.  The Veteran indicated he had or still had pain or 
pressure in the chest but no recent symptoms.

The Board notes that it appears that only a portion of the in-
service hospital records may have been obtained.  A clinical 
record cover sheet reflects that the Veteran was hospitalized at 
the hospital at Fort Benjamin Harrison from September 19, 1968, 
to October 3, 1968.  He was also admitted to the Fitzsimmons 
General Hospital from October 5 to 12, 1968.  Discharge summaries 
have been obtained, but it appears that additional records from 
those hospitalizations may exist.  The Board notes that service 
hospitalization records are sometimes stored separately from the 
Veteran's other service treatment records, and a specific request 
should be made for such separately stored records.

Turning to the post-service medical records, an invoice issued 
from Heart of Texas Cardiology indicates the Veteran received 
various treatments for his heart in August 2007. However, the 
treatment records from Heart of Texas Cardiology are absent from 
the record.  

In addition, the Veteran testified that he was treated at the 
Overton Brooks VA Hospital for his heart condition.  These 
records are also absent from the record.
Finally, the Veteran was scheduled for a VA cardiology 
examination in May 2007.  The record indicates the Veteran failed 
to report to the VA examination. 

Therefore, given the Veteran's history of treatment and diagnosis 
of idiopathic myocardopathy in service, post-service treatment 
record indicating treatment of possible residuals, and 
outstanding records as identified by the Veteran, the Board finds 
additional development is necessary.  The Veteran should be 
afforded a VA cardiology examination to determine whether there 
is a current condition and if so, whether it is related to the 
diagnosed idiopathic myocardopathy during service.  In addition, 
additional records as identified by the Veteran should be 
obtained and associated with the claims file.


Refractive error, claimed as left eye condition

The Veteran testified at the Board hearing that he was treated on 
several occasions for headaches and problems with his sight. The 
Veteran stated he was on sick call on numerous times for issues 
with his eyes while stationed in Korea. 

According to the in-service treatment records, in August 1968 the 
Veteran reported seeing spots in front of his left eye.  In an 
undated ophthalmologic consultation report it was noted the 
Veteran was losing sight in the left eye.  In February 1969, the 
Veteran reported pain in eyes, fever and chills.  In the February 
1970 report of medical history at separation, the Veteran replied 
"yes" to history of or current eye problems.

In Dr. P. A. L.'s May 2007 letter, it was reported the Veteran 
complained of "fuzzy vision" at distance and near, and 
complained of a floater in the right eye.  The "[o]phthalmoscopy 
(dilated) showed tortuous blood vessels O.S. and a posterior 
vitreous detachment and cotton wool spots O. D."  Dr. P. A. L. 
expressed concern regarding the Veteran's poor control of his 
blood pressure and his diagnosis of hypertension.  There is no 
opinion regarding whether the Veteran's current eye condition was 
related to his service.

Given the Veteran's treatment for his left eye issues during 
service, his testimony of continuity of symptoms since service, 
and current treatment for a possible left eye condition, the 
Veteran should be afforded a VA examination to determine the 
etiology of his current condition.

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain the 
Veteran's reported hospitalization records 
from the National Personnel Records 
Center.  In particular, the RO should 
attempt to obtain the clinical records 
from the reported period of 
hospitalization at the Fort Benjamin 
Harrison hospital from September 19, 1968, 
to October 3, 1968, and from the 
Fitzsimmons General Hospital from October 
5 to 12, 1968.  The Board notes that 
service hospitalization records are 
sometimes stored separately from the 
Veteran's other service treatment records, 
and a specific request should be made for 
such separately stored records.  If no 
additional records exist, this fact should 
be documented in the claims file.

2.	The AMC should ask the Veteran to identify 
any post-service private or VA medical 
treatment not yet obtained by the VA.  The 
AMC should then obtain and associate with 
the record all outstanding treatment 
records identified by the Veteran.  This 
should include those sources identified by 
the Veteran at the August 2010 Board 
hearing, namely records from Overton 
Brooks VA Hospital and Dr. Nassar.  All 
efforts to obtain these records must be 
documented to inclusion in the claims 
folder.

3.	Once all outstanding records have been 
obtained and associated with the record, 
the Veteran should be scheduled for a VA 
examination with an examiner with the 
appropriate expertise to determine the 
nature and etiology of the Veteran's 
current hypertension diagnosis.  The 
examiner is asked to state whether it is 
at least as likely or not hypertension is 
etiologically related to service.  

All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

4.	Once all outstanding records have been 
obtained and associated with the record, 
the Veteran should be scheduled for a VA 
cardiology examination to determine the 
nature and etiology of any diagnosed heart 
disorder, specifically idiopathic 
cardiomyopathy, and the examiner is asked 
to state whether it is at least as likely 
or not that any heart condition diagnosed 
is etiologically related to service.  

All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

5.	Once all outstanding records have been 
obtained and associated with the record , 
the Veteran should be scheduled for a VA 
opthamology examination to determine the 
nature and etiology of any diagnosed left 
eye disorder and the examiner is asked to 
state whether it is at least as likely or 
not that any eye condition diagnosed is 
etiologically related to service.  

All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

6.	The RO must notify the Veteran that it is 
his responsibility to report for the 
examinations and to cooperate in the 
development of the claims. 

In the event that the Veteran does not 
report for the aforementioned 
examinations, documentation must be 
obtained and associated with the Veteran's 
claims file that shows that notice 
scheduling the examinations was sent to 
the Veteran's last known address. 

Documentation must also be obtained and 
associated with the Veteran's claims file 
that indicates whether any notice that was 
sent was received or returned as 
undeliverable.

7.	Thereafter, the AMC should readjudicate 
the Veteran's claims.  Thereafter the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


